Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-968
                      Lower Tribunal No. F07-33060
                          ________________


                           John A. Andrews,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     John A. Andrews, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.